                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

XYLEM, INC.,

     Plaintiff,

v.                                    Case No. 8:19-cv-304-T-33TGW

JEDIDIAH CHURCH and SYNERGY
EQUIPMENT,

     Defendants.
______________________________/
                                   ORDER
     This matter comes before the Court upon consideration of

Plaintiff Xylem, Inc.’s Motion for Temporary Restraining

Order (Doc. # 2), filed on February 5, 2019. For the reasons

that follow, the Motion is denied to the extent it seeks a

temporary restraining order but is referred to the Honorable

Thomas   G.    Wilson,    United      States   Magistrate     Judge,     to

determine     whether    entry   of    a   preliminary     injunction    is

warranted. See Textron Fin. Corp. v. Unique Marine, Inc., No.

08-cv-10082, 2008 WL 4716965, at *5 (S.D. Fla. Oct. 22,

2008)(“The     primary    difference       between   the    entry   of    a

temporary restraining order and a preliminary injunction is

that a temporary restraining order may be entered before the

defendant has an adequate opportunity to respond, even if

notice has been provided.”).



                                      1
I.      Background

        Plaintiff Xylem is a water technology firm. (Doc. # 1 at

¶ 7). Defendant Jedidiah Church was hired by Xylem on May 29,

2011,    and   on    that    date,    Church    signed    Xylem’s   standard

Confidentiality and Non-Competition Agreement. (Id. at ¶ 18).

Among other detailed provisions, the Agreement contains a

two-year      restriction     on     Church’s   ability     to   work   for   a

competitor      after    ending      his    employment    with   Xylem.   The

Agreement also contains a non-solicitation provision, among

other covenants and restrictions.

        Church started out as a dispatcher, but was promoted to

Operations       Coordinator,         and     then   to     Outside     Sales

Representative, and finally to Branch Manager. (Id. at ¶¶ 8-

17). Church worked for Xylem for almost seventeen years and

was extremely successful. (Id. at ¶¶ 15, 16). “During the one

year that Church was [B]ranch [M]anager, the branch’s gross

revenue was over $17 million, the highest amount of sales in

that branch ever up to that date.” (Id. at ¶ 15).

        On   October    9,   2017,    “Church    suddenly    resigned     from

Xylem, stating that he was relocated back to the Northeast

for family reasons.” (Id. at ¶ 39). Church told Xylem that he

was going to work for United Rentals in Massachusetts. (Id.


                                        2
at ¶ 40).          However, Xylem alleges that Church was really

working    for      United   Rentals        in   Florida,     and     wrongfully

“soliciting Xylem’s Florida customers.” (Id. at ¶ 41).                    There

were some negotiations between Xylem and Church in which Xylem

tried to entice Church to come back as an employee. (Id. at

¶¶   43-45).        During     those    negotiations,        which     were    not

fruitful, Xylem was not aware of Church’s alleged breaches of

the Agreement. (Id. at ¶ 43).

        Thereafter, Xylem discovered that Church accepted the

position      of    District    Manager       for   a   direct       competitor,

Defendant Synergy Equipment, in Lakeland, Florida. (Id. at ¶

46).     On November 30, 2018, Xylem sent Church a cease and

desist letter. (Doc. # 1-2).                That letter pointed out that

Church is in violation of the Agreement and has solicited the

following customers of Xylem:               John H. Granger Maintenance &

Construction; Killebrew, Inc.; PCL Civil Constructors, Inc.;

C&R Distribution, Inc.; Vogel Brothers Building Company;

Layne    Christensen     Company;       Hillsborough         County    Clerk   of

Circuit Court; City of Tampa; and Toho Water Authority. (Id.

at 3). The letter warned Church: “Unless Xylem receives

immediate assurance from you and Synergy that you will comply

with    the    post-employment         obligations      in    your    Agreement

including the cessation of soliciting Xylem customers, Xylem


                                        3
intends     to    move     for     injunctive        relief   to    remedy       these

violations and prevent future violations.” (Id. at 4).

        Months later, on February 5, 2019, Xylem filed a Verified

Complaint        initiating      the       present    action,      asserting      the

following claims: Count I for Breach of Contract – Non-

Competition Agreement (against Church); Count II for Costs

and Attorneys’ Fees – Confidentiality and Non-Competition

Agreement        (against        Church);        Count    III      for     Tortious

Interference        with     Contract        –   Confidentiality          and    Non-

Competition Agreement (against Synergy); Count IV for Breach

of Contract – Confidentiality Agreement (against Church); and

Count V for Tortious Interference with Business Relationships

(against Synergy). (Doc. # 1).

        Xylem’s Verified Complaint seeks broad injunctive relief

(both    temporary       and     permanent)      as    well   as    damages.      For

instance,        Xylem     seeks      an    Order     enjoining      Church      from

competing with Xylem, from soliciting Xylem’s customers, and

also requiring Church to return all of Xylem’s Confidential

Information.       Xylem also seeks an award of actual damages in

amounts to be determined at trial and disgorgement of all

profits made as a result of Church’s breach of the Agreement.

Xylem     indicates:       “Because        Xylem’s     remedies      at    law    are

inadequate,        Xylem       also    seeks      temporary        and    permanent


                                            4
injunctive relief to restrict Synergy’s future or continued

interference with Xylem’s business relations.” (Id. at ¶

102).

        In connection with the filing of the Verified Complaint,

Xylem filed a Motion for Temporary Restraining Order (Doc. #

2), requesting that the Court, on an ex parte basis:

  (a)     Enjoin Church from breaching his Agreement with Xylem
          by working for a competitor, Synergy;
  (b)     Enjoin Church and Synergy from soliciting Xylem
          customers with respect to any business substantially
          similar to Xylem’s;
  (c)     Enjoin Church and Synergy from using any of Xylem’s
          Confidential Information for any reason; [and]
  (d)     Order Synergy and Church to preserve in place any
          Xylem Confidential Information in either Defendants’
          possession and to permit a forensic search to identify
          all   Xylem   Confidential    Information   in   their
          possession.

(Doc. # 2 at 2). Xylem has supplied the Court with a proposed

Temporary Restraining Order (Doc. # 2-1).                The proposed

injunction bars the relationship between Church and Synergy

and enjoins the activities enumerated above for a period of

14 days.         By operation of law, and as its title aptly

suggests,    a    temporary   restraining   order   is   a   temporary

measure, which usually expires in 14 days. Chanel, Inc. v.

HerChanel.com, No. 13-cv-61591, 2013 WL 4047380, at *2 (S.D.

Fla. Aug. 9, 2013). Here, although Xylem’s Motion is titled

as one seeking a temporary restraining order, it is reasonable



                                  5
to    construe   the    Motion   as       also     seeking   a   preliminary

injunction, which would remain in effect until the claims can

be decided on the merits.

II.   Discussion

       A court may issue a temporary restraining order if the

movant establishes: “(1) a substantial likelihood of success

on the merits; (2) that irreparable injury will be suffered

if the relief is not granted; (3) that the threatened injury

outweighs the harm the relief would inflict on the non-movant;

and (4) that entry of the relief would serve the public

interest.” Schiavo ex rel. Schindler v. Schiavo, 403 F.3d

1223, 1225-26 (11th Cir. 2005). “The movant bears the burden

of    establishing     entitlement        to   a   temporary     restraining

order.” Edwards v. Cofield, No. 3:17-CV-321-WKW, 2017 WL

2255775, at *1 (M.D. Ala. May 18, 2017)(citing Parker v. State

Bd. of Pardons & Paroles, 275 F.3d 1032, 1034–35 (11th Cir.

2001)).

       “Before addressing whether [Plaintiff has] met this

four-prong showing, however, the Court must first consider

whether [Plaintiff has] shown adequate justification for

failing to give notice to the Defendants.” Emerging Vision,

Inc. v. Glachman, No. 10-80734-CIV, 2010 WL 3293346, at *3

(S.D. Fla. June 29, 2010), report and recommendation adopted,


                                      6
No. 10-80734-CIV, 2010 WL 3293351 (S.D. Fla. Aug. 11, 2010).

A court may issue a temporary restraining order without notice

to the adverse parties or their attorneys only if:

     (A) specific facts in an affidavit or a verified
     complaint   clearly   show   that   immediate   and
     irreparable injury, loss, or damage will result to
     the movant before the adverse party can be heard in
     opposition; and
     (B) the movant’s attorney certifies in writing any
     efforts made to give notice and the reasons why it
     should not be required.

Fed. R. Civ. P. 65(b)(1)(A); (B)(emphasis added).

     “To obtain ex parte relief, a party must strictly comply

with these requirements. They are not mere technicalities,

but establish minimum due process.” Emerging Vision, Inc.,

2010 WL 3293346, at *3 (citations and internal quotation marks

omitted). A plaintiff cannot evade the requirements of Rule

65(b)(1) and “obtain an ex parte restraining order by merely

pointing to the merits of its claims. Indeed, such an argument

would swallow Rule 65(b)(2)’s requirement that the court

consider not only the ‘need for the restraining order,’ but

also ‘the need for proceeding ex parte.’” Adobe Sys., Inc. v.

S.   Sun   Prod.,   Inc.,   187   F.R.D.   636,   641   (S.D.   Cal.

1999)(citations omitted).

     Here, it is obvious that counsel for Xylem has been in

contact with Church, if not both Defendants. Xylem sent cease



                                  7
and desist communications in November of 2018.       The Court is

not convinced that it is appropriate to grant ex parte relief

when Xylem has been aware of the offending conduct for months

and has only now sought injunctive relief.           And, Xylem’s

counsel has not truly provided a certification concerning any

efforts made to give notice and why notice should not be

required. Instead, Xylem merely contends: “Church and Synergy

have already contracted with three of Xylem’s long-standing

customers”   and   Defendants’   “success   in   contracting   with

Xylem’s customers thus far is clear evidence that further

damage to Xylem is so imminent that the requested temporary

restraining order should be granted without notice or a

hearing.” (Doc. # 2 at 20); see Kazal v. Price, No. 8:17-cv-

2945-T-23AAS, 2017 WL 6270086, at *4 (M.D. Fla. Dec. 8,

2017)(denying motion for temporary restraining order in part

because “[t]he plaintiffs’ attorneys fail[ed] to submit an

affidavit certifying an effort to notify [the defendant]

about the motion and fail[ed] to explain the necessity for an

ex parte order”). Xylem’s “failure to provide the information

required under Rule 65(b)(1)(B) is fatal to its request for

TRO without notice.” Living v. Merscorp Inc., No. 1:10-CV-

3410-JEC-JFK, 2010 WL 11552958, at *3 (N.D. Ga. Oct. 26,




                                 8
2010), report and recommendation adopted, No. 1:10-CV-3410-

JEC, 2010 WL 11553003 (N.D. Ga. Dec. 17, 2010)

      In short, Xylem has not provided “specific facts . . .

[that] clearly show that immediate and irreparable injury,

loss, or damage will result to the movant before the adverse

party    can   be    heard     in     opposition.”    Fed.    R.    Civ.   P.

65(b)(1)(A).     The    Court    is    mindful   that     “‘[a]n    ex   parte

temporary restraining order is an extreme remedy to be used

only with the utmost caution,’ and the Court is unwilling to

permit   use    of     this   extreme      remedy    in   light    of    these

deficiencies.” Thomas-McDonald v. Shinseki, No. CV 113-050,

2013 WL 12121316, at *1 (S.D. Ga. Apr. 3, 2013)(quoting Levine

v.   Comcoa    Ltd.,    70    F.3d    1191,   1194   (11th   Cir.    1995)).

Therefore, the Motion is denied to the extent it seeks a

temporary restraining order.

      However, to the extent the Motion can be construed as

requesting a preliminary injunction, the Court refers the

Motion to Magistrate Thomas G. Wilson, pursuant to 28 U.S.C.

§ 636(b)(1)(B), for an evidentiary hearing and issuance of a

Report and Recommendation. The parties will be able to raise

their arguments concerning the propriety of injunctive relief

at the hearing.

      Accordingly, it is


                                       9
      ORDERED, ADJUDGED, and DECREED:

(1)   Plaintiff Xylem, Inc.’s Motion for Temporary Restraining

      Order (Doc. # 2) is DENIED to the extent it seeks a

      temporary restraining order.

(2)   To the extent the Motion is construed as seeking a

      preliminary injunction, the Motion is referred to the

      Honorable Thomas G. Wilson, United States Magistrate

      Judge, pursuant to 28 U.S.C. § 636(b)(1)(B), for an

      evidentiary hearing and the issuance of a Report and

      Recommendation.

      DONE and ORDERED in Chambers in Tampa, Florida, this 6th

day of February, 2019.




                              10
